Citation Nr: 0630033	
Decision Date: 09/22/06    Archive Date: 10/04/06

DOCKET NO.  05-07 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1151 for the 
cause of the veteran's death as a result of VA treatment.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1942 to June 
1945.  He died in September 2002.  The appellant is the 
veteran's surviving spouse.

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in May 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.  

For good cause shown, namely the appellant's advanced age, 
her motion for advancement on the docket was granted.  See 
38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) 
(2006).

The Board notes that on her January 2003 Application for DIC, 
Death Pension, and Accrued Benefits by a Surviving Spouse or 
Child (VA Form 21-534), the appellant indicated that she also 
was filing a claim for aid and attendance benefits.  In a 
March 2003 letter, the RO informed the appellant of the 
evidence necessary to establish entitlement to such benefits; 
however, it does not appear that this claim has been 
adjudicated.  Therefore, the issue of entitlement to aid and 
attendance benefits is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  VA notified the appellant of the evidence needed to 
substantiate the claims decided herein, explained to her who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of the claims.

2.  The veteran died at the Minneapolis VA Medical Center in 
September 2002; the immediate cause of his death was 
pneumonia due to or as a consequence of congestive heart 
failure.  

3.  Service connection was not in effect for any disability 
at the time of the veteran's death.

4.  The veteran's cause of death is not shown to be directly 
related to his military service.   

5.  The veteran's cause of death is not shown to be 
proximately caused by carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of VA 
fault, and is not the result of an event that was not 
reasonably foreseeable.


CONCLUSIONS OF LAW

1.  The cause of the veteran's death was not related to an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2006).

2.  Entitlement to DIC under the provisions of 38 U.S.C.A. 
§ 1151 for the cause of the veteran's death as a result of VA 
treatment is not established.  38 U.S.C.A. § 1151 (West 
2002); 38 C.F.R. § 3.361 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has certain procedural responsibilities in the claim 
development process.  The Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005)), eliminated the 
concept of a well-grounded claim and redefined VA's 
obligations with respect to its duties to notify and assist a 
claimant.  In August 2001, VA issued regulations to implement 
the VCAA.  66 Fed. Reg. 45,620 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006)).

The United States Court of Appeals for Veterans Claims 
(Court)'s decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim for VA benefits.  In this case, the 
appellant was provided with VCAA notification letters in 
March 2003 and May 2003, prior to the initial unfavorable AOJ 
decision issued in May 2004.  

The Pelegrini Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) Inform a claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence that the claimant 
is expected to provide; and (4) request or tell the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim.  Pelegrini, 18 Vet. App. at 120-121.

The content of the notice as provided to the veteran has 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  In this regard, the March 2003 and 
May 2003 letters advised the appellant of the evidence that 
VA would attempt to obtain and what evidence she was 
responsible for identifying or submitting to VA.  Also, the 
March 2003 letter informed her of the evidence necessary to 
substantiate her claim of entitlement to service connection 
for the cause of the veteran's death and the May 2003 letter 
notified her of the necessary elements to prove her claim for 
DIC under the provisions of 38 U.S.C.A. § 1151 for the cause 
of the veteran's death as a result of VA treatment.  Although 
the appellant may not have been specifically informed of the 
"fourth element," i.e., to provide any evidence in her 
possession that pertains to the claims, the Board finds that 
she was otherwise fully notified of the need to give to VA 
any evidence pertaining to her pending claims.  The letters 
sent to the appellant in March 2003 and May 2003 advised her 
to notify VA of any additional information or evidence that 
she believed would support her claims, and if she had 
additional records she could send them to VA, effectively 
notifying her to send any additional relevant information.  
For these reasons, to decide the appeal would not be 
prejudicial error to the appellant.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In the present case, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate her claims, but she was not provided with notice 
of the type of evidence necessary to establish an effective 
date for the issues on appeal.  Despite the inadequate notice 
provided to the appellant on this element, the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In this regard, because the Board concludes herein 
that the preponderance of the evidence is against the 
appellant's claims of entitlement to service connection for 
the cause of the veteran's death and entitlement to DIC under 
the provisions of 38 U.S.C.A. § 1151 for the cause of the 
veteran's death as a result of VA treatment, any questions as 
to the appropriate effective dates to be assigned are moot.  

All that VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied. See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, since each 
of the four content requirements of the VCAA notice have been 
fully satisfied, there is no prejudicial error to the 
appellant in deciding her claims.

With respect to VA's duty to assist, lay statements, VA 
treatment records, a May 2004 VA opinion, and a March 2005 
statement from Dr. J. Anderson of MinnHealth Family 
Physicians were reviewed by both the RO and the Board in 
connection with adjudication of the appellant's claims.  
Additionally, in August 2006, the Board obtained an 
independent medical expert opinion from Dr. Winniford, 
Director of the Cardiovascular Division of the University of 
Mississippi Medical Center.  The Board notes that the 
veteran's service medical records are unavailable.  In cases 
such as these, VA has a heightened duty to explain its 
findings and conclusions and to consider carefully the 
benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  The appellant has not otherwise identified 
any additional relevant, outstanding records that need to be 
obtained for an equitable disposition of her claims.  In a 
July 2005 statement the appellant indicated that she had 
nothing more to submit.

Thus, the Board finds that VA has satisfied the duty to 
assist the appellant.  In the circumstances of this case, 
additional efforts to assist or notify her in accordance with 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
of the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the appellant at 
every stage in this case. Therefore, she will not be 
prejudiced as a result of the Board proceeding to the merits 
of her claims.

II.  Medical Background

As indicated previously, the veteran's medical records are 
unavailable.  Daily Sick Reports reflect that the veteran was 
sick from September 15, 1943, to September 18, 1943.  
However, such Reports do not show the illness or injury for 
which the veteran was treated.

A January 2002 treatment record from the Minneapolis VA 
Medical Center shows that the veteran had a medical history 
of diverticulosis with a gastrointestinal (GI) bleed in July 
1999, hypertension, diabetes mellitus type II, severe aortic 
stenosis, and anemia.  His diagnoses at that time were 
pulmonary edema/congestive heart failure, severe aortic 
stenosis, and ventricular arrhythmia.  Also in January 2002, 
the veteran had an aortic valve replacement with a two vessel 
coronary bypass.  Thereafter, the veteran developed a right 
hemothorax and, as such, in February 2002, underwent video-
assisted thorascopic surgery for evacuation of hematoma, 
irrigation of the right chest cavity, and video-assisted 
thorascopic surgery directed placement of two chest tubes.  
By way of history, it was observed that the veteran had 
underwent coronary artery bypass graft times two and aortic 
valve replacement.  It was also noted that he had a history 
of unclear coagulopathy, usually in the GI tract.  The 
veteran was placed on Heparin because of his aortic valve 
replacement and he subsequently bled to the right thoracic 
cavity that was drained effectively with the chest tube.  At 
some point after January 31, 2002, it was noted that the 
veteran bled again to the left thoracic cavity, but the 
contents of the bleed and, in view on top of an old bleed, 
rendered the chest tube evacuation as a suboptimal approach.  
As such, the veteran was taken to the operating room for a 
video-assisted thorascopic approach to clean out his thoracic 
cavity.  It was observed that the veteran tolerated the 
procedure well and no complications were noted.

An April 2002 Discharge Summary from the Minneapolis VA 
Medical Center reflects that, in January 2002, the veteran 
had undergone aortic valve replacement and coronary artery 
bypass grafting, and had remained hospitalized thereafter.  
The veteran was diagnosed with a number of health problems, 
to include, as relevant, GI bleed.  It was noted that the 
veteran had multiple blood transfusions throughout his post-
operative course.  An upper GI study done in February 2002 
showed a nonbleeding ulcer by gastrostomy which was advanced 
and balloon was deflated.  It was also observed that the 
veteran had a history of lower GI bleed secondary to 
diverticulosis in June 1999 and a colonoscopy in July 1999 
showed severe diverticula from the sigmoid all the way to the 
cecum without active bleeding.  Tagged red blood cell scans 
were done twice and the results were also negative.  

A May 2002 Discharge Summary from the Minneapolis VA Medical 
Center reflects, as relevant, that the veteran's history 
included melena.  He had a hemoglobin drop requiring several 
transfusions with, most recently, a colonoscopy showing 
diverticulosis, left greater than right, distal to the 
hepatic flexure, with no active bleeding.  It was noted that 
the bleeding source was not able to be identified, but there 
was an increased probability of bleeding coming from the 
diverticula distal to the mid transverse colon.  

A September 2002 discharge summary from the Minneapolis VA 
Medical Center, as well as VA treatment records, reflect that 
the veteran was hospitalized from April 11, 2002, until his 
death in September 2002, and had the following diagnoses: 
aortic valve replacement; congestive heart failure; 
adenocarcinoma of the colon, resected with colostomy during 
the current admission; atrial fibrillation; and aspiration 
pneumonia.  The Summary reflected that the veteran had an 
aortic valve replacement in January 2002 with a two vessel 
coronary bypass.  The veteran had a very prolonged post-
operative course, with complications including refractory 
atrial fibrillation, right hemothorax, prolonged intubation 
with recurrent pleural effusions, and pneumonias.  He also 
developed melena with hemoglobin drop with upper endoscopy 
showing one moderate-sized ulcer.  

It was noted that his past medical history included, as 
relevant, lower gastrointestinal bleed in 1999 secondary to 
extensive diverticulosis and history of gastric and duodenal 
ulcer in 1999.  It was noted that, upon physical examination, 
the veteran's abdomen was soft, nontender, and without mass 
or hepatosplenomegaly.  During the course of the veteran's 
hospitalization, he had several episodes of respiratory 
distress associated with volume control and pneumonias.  In 
mid-May, he developed maroon stools and required 11 units of 
packed red blood cells at that time.  Upper endoscopy was 
negative for the source of bleeding.  Colonoscopy showed 
blood in the left and transverse colon, but no bleeding 
source.  Mesenteric angiogram and tagged red blood cell 
studies were negative.  Bleeding stopped spontaneously, but 
recurred again at the end of May.  At that point, in June 
2002, the veteran was taken to the operating for a subtotal 
colectomy and ileostomy.  The colon was found to contain an 
adenocarcinoma staged as T3N0 with negative margins and 
negative lymph nodes.  Post-operatively, it was noted that 
the veteran had a prolonged time on the ventilator with 
several episodes of respiratory distress.  At such time, the 
veteran was placed in the Extended Care Center with all cares 
directed toward comfort.  He died approximately six weeks 
later, in September 2002.  

The veteran's death certificate reflects that the immediate 
cause of his death was pneumonia due to or as a consequence 
of congestive heart failure.

III.  Analysis

The appellant contends that the veteran's death was caused by 
GI bleeding that began during his military service as a 
result of yellow jaundice.  In the alternative, she claims 
that treatment administered by VA healthcare professionals at 
the Minneapolis, Minnesota, VA Medical Center contributed to 
the veteran's death.  Specifically, the appellant alleges 
that the VA healthcare professionals should have known that 
the veteran should not have been given an anticoagulant, 
Heparin, after his heart surgery in 2002 as he had a known 
bleeding complication.  Further, the use of the drug for the 
veteran's cardiac disease caused a lower GI bleed that 
contributed to his death.  As such, the appellant contends 
that service connection is warranted for the cause of the 
veteran's death on a direct basis, or, that DIC is payable 
under the provisions of 38 U.S.C.A. § 1151.




A.	Service Connection for the Cause of the Veteran's Death

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  The 
service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).    Contributory cause 
of death is inherently one not related to the principal 
cause.  In determining whether the service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).  

There is no evidence that the veteran incurred pneumonia or 
congestive heart failure, the causes of his death as listed 
on his death certificate, during his military service.  In 
this regard, the Board notes that while the veteran's service 
medical records are unavailable, there is no other evidence 
that either disease began during active duty.  The Board does 
acknowledge that the appellant has contended that the veteran 
suffered from GI bleeding since the time of his military 
service.  In support of her contention, the veteran's sister-
in-law and brother submitted statements in January 2003.  
Both indicated that the veteran began having bleeding 
problems shortly after his discharge from service and had 
bowel problems from that time as well.  However, there is no 
medical evidence that the veteran's GI bleeding was incurred 
in his military service.  

Therefore, the evidence of a nexus or link between service 
and the veteran's cause of death is limited to the 
appellant's, the veteran's sister-in-law's, and the veteran's 
brother's statements.  This is not competent evidence since 
laypersons are not qualified to render an opinion concerning 
medical causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Specifically, where the determinative 
issue is one of medical causation or a diagnosis, only those 
with specialized medical knowledge, training, or experience 
are competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu, supra.  Absent 
competent evidence of a causal nexus between the veteran's 
cause of death and service, service connection is not 
warranted on a direct basis.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the appellant's claim of entitlement to 
service connection for the cause of the veteran's death.  As 
such, that doctrine is not applicable in the instant appeal 
and her claim must be denied.  38 U.S.C.A. § 5107 (West 
2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  

B.	DIC Under the Provisions of 38 U.S.C.A. § 1151 for the 
Cause of the Veteran's Death as a Result of VA 
Treatment

For claims filed after October 1, 1997, such as this claim, 
dependency and indemnity compensation shall be awarded for a 
qualifying veteran's death if the death was not the result of 
the veteran's willful misconduct and the death was caused by 
hospital care or medical treatment furnished by the VA and 
the proximate cause of the death was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
hospital care, medical or surgical treatment, or examination, 
or an event not reasonably foreseeable.  See 38 U.S.C.A. § 
1151.

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
resulted in the veteran's additional disability or death.  
Merely showing that a veteran received care, treatment, or 
examination and that the veteran died does not establish 
cause.  38 C.F.R. § 3.361(c)(1).  Hospital care, medical or 
surgical treatment, or examination cannot cause the 
continuance or natural progress of a disease or injury for 
which the care, treatment, or examination was furnished 
unless VA's failure to timely diagnose and properly treat the 
disease or injury proximately caused the continuance or 
natural progress.  38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
death, it must be shown that the hospital care, medical or 
surgical treatment, or examination caused the veteran's death 
and VA failed to exercise the degree of care that would be 
expected of a reasonable healthcare provider; or VA furnished 
the hospital care, medical or surgical treatment, or 
examination without the veteran's or, in appropriate cases, 
the veteran's representative's informed consent.  38 C.F.R. § 
3.361(d)(1). Whether the proximate cause of a veteran's death 
was an event not reasonably foreseeable is in each claim to 
be determined based on what a reasonable healthcare provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a 
reasonable healthcare provider would not have considered to 
be an ordinary risk of the treatment provided.  38 C.F.R. § 
3.361(d)(2).

The Board notes that there are conflicting medical opinions 
of record regarding the standard of care provided by VA 
healthcare professionals at the Minneapolis VA Medical 
Center.  The Board must determine, as a question of fact, 
both the weight and credibility of the evidence.  Equal 
weight is not accorded to each piece of material contained in 
a record; every item of evidence does not have the same 
probative value.  The Board must account for the evidence 
which it finds to be persuasive or unpersuasive, analyze the 
credibility and probative value of all material evidence 
submitted by and on behalf of a claimant, and provide the 
reasons for its rejection of any such evidence.  See Struck 
v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 
36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 
(1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).

A May 2004 VA opinion reflects that, after a review of the 
veteran's claims file, the physician determined that the 
veteran's death was not due to the prescribed Heparin.  The 
VA physician further indicated that there was no evidence of 
fault or carelessness on the part of the VA Medical Center in 
prescribing Heparin or that the veteran's death was a result 
of an event not reasonably foreseeable.  As such, the VA 
physician determined that the veteran's death was not the 
result of fault, carelessness, or an unforeseen death.  
However, the Board accords no probative weight to this 
opinion as the VA physician did not offer any rationale for 
the opinion proffered.  The Court has specifically found that 
the weight of a medical opinion is diminished where that 
opinion is based on an inaccurate factual premise or where 
the basis for the opinion is not stated.  See Reonal v. 
Brown, 5 Vet. App. 548; Sklar v. Brown, 5 Vet. App. 140 
(1993); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The 
Court has also held that a bare conclusion, even one reached 
by a healthcare professional, is not probative without a 
factual predicate in the record.  See Miller v. West, 11 Vet. 
App. 345, 348 (1998).

In contrast to the May 2004 VA opinion, a March 2005 
statement from Dr. J. Anderson of MinnHealth Family 
Physicians noted the veteran's medical history, as VA 
treatment records had been provided by his spouse.  Dr. 
Anderson then stated that there was some concern regarding 
the use of anticoagulation (Heparin) after the veteran's 
cardiac surgery post-operatively because of his history of GI 
bleeding.  She noted that he experienced a marked drop in 
hemoglobin post-operatively with the use of Heparin, due to 
recurrent GI bleeding and a hemothorax.  Subsequent 
hospitalization revealed that he did have ongoing GI bleeding 
due to his colon cancer, which was discovered in June 2002.  
Dr. Anderson stated that it appeared that the use of the 
Heparin post-operatively, after the veteran's January 2002 
cardiac surgery, adversely affected his hospital course with 
resultant significant anemia at a time when he was not 
stable.  She continued that "[i]t also appears that the 
discovery of his colon cancer may not have been determined in 
a timely manner, and that possibly surgerical intervention 
during one of his earlier episodes of GI bleeding may have 
changed his medical course, treatment and ultimate outcome of 
his hospitalization and medical course."  

While Dr. Anderson fully reviewed the relevant medical 
evidence of record regarding the veteran's care at the 
Minneapolis VA Medical Center, the Board finds that the 
weight of her opinion is diminished by virtue of the fact 
that it is speculative in nature.  In this regard, the Board 
specifically notes that she indicated that, "[p]ossibly 
surgerical intervention during one of his earlier episodes of 
GI bleeding may have changed his medical course, treatment 
and ultimate outcome of his hospitalization and medical 
course." (Emphasis added).  Medical possibilities and 
unsupported medical opinions carry negligible probative 
weight.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  Moreover, under VA regulations and Court decisions, 
a determination may not be based on pure speculation or 
remote possibility.  See 38 C.F.R. § 3.102 (2006); see also 
Davis v. West, 13 Vet. App. 178, 185 (1999); Bostain v. West, 
11 Vet. App. 124, 127-28 (1998); Beausoleil v. Brown, 8 Vet. 
App. 459, 463 (1996); Perman v. Brown, 5 Vet. App. 237, 241 
(1993).  Moreover, there is no indication that Dr. Anderson 
is a specialist in the field of GI or cardiology.  Every 
medical opinion must be within the scope of expertise of the 
medical professional who proffered it.  See Layno v. Brown, 6 
Vet. App. 465, 469 (1994).  Therefore, the Board accords 
little probative weight to Dr. Anderson's opinion. 

In August 2006, the Board received an independent medical 
expert opinion from Dr. Winniford, Director of the 
Cardiovascular Division of the University of Mississippi 
Medical Center.  Dr. Winniford indicated that he reviewed the 
veteran's medical record, Dr. Anderson's statement, and the 
appellant's claim.  Dr. Winniford indicated that, for the 
purpose of addressing the appellant's concerns, the most 
relevant of the veteran's history was that, at the time the 
decision was made to begin Heparin anticoagulation, he was an 
81 year old man with atrial fibrillation and severe left 
ventricular dysfunction who was recovering from aortic valve 
replacement and coronary bypass surgery.  An attempt to 
restore sinus rhythm with amiodarone and cardioversion was 
unsuccessful.  

Dr. Winniford stated that, in his opinion, the veteran had a 
compelling indication for Heparin anticoagulation.  He had 
three major risk factors for thromboembolism, namely atrial 
fibrillation, advanced age, and severe left ventricular 
dysfunction.  Dr. Winniford stated that, while there was no 
information in the records regarding the treating physicians' 
awareness of the veteran's past history of bleeding, as 
referred to in the appellant's claim, there was no 
documentation of a bleeding problem during either his initial 
hospitalization in January 2002 or his subsequent 
hospitalization for surgery up to the time Heparin was 
started.  Dr. Winniford opined that, in the absence of a 
significant recent bleeding problem, a prior history of GI 
bleeding would not be a compelling contraindication to 
Heparin therapy, given the high risk for thromboembolism.  
Dr. Winniford specifically stated that his opinion took into 
consideration the fact that the veteran had recently had a 
cardiac operation.  Accordingly, Dr. Winniford found that the 
decision to administer Heparin was reasonable and appropriate 
in such circumstance.  

Dr. Winniford noted that it seemed likely that the subsequent 
bleeding did contribute to the veteran's poor outcome.  He 
also observed that the veteran suffered serious bleeding 
problems long after anticoagulation was discontinued, 
suggesting that it was likely that serious bleeding would 
have compromised his recovery even if Heparin had not been 
administered.  

Dr. Winniford concluded that, to the degree that Heparin-
induced bleeding contributed to the veteran's death, such was 
not evidence of carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA.  Dr. Winniford stated that the decision to 
administer Heparin was reasonable and appropriate in the 
veteran's circumstance.

Dr. Winniford further indicated that the veteran was at high 
operative risk related to age, co-morbidity, concomitant 
coronary disease, cardiac arrhythmias, and severe left 
ventricular dysfunction.  While he stated that he did not 
know exactly what 'reasonably foreseeable' means, Dr. 
Winniford reported that it would have been anticipated that 
the veteran would be at increased risk for the types of post-
operative complications he experienced, including GI 
bleeding, hemothorax, respiratory failure, pneumonia, and 
sepsis.

The Board accords great probative weight to Dr. Winniford's 
opinion as he is a specialist in cardiology and has offered a 
rationale for his opinion based on the veteran's complete 
medical record without resort to speculation.  He 
specifically considered all aspects of the veteran's care at 
the Minneapolis VA Medical Center, to include his noted his 
history of GI bleed, but determined that the standard of care 
was reasonable and appropriate in light of the veteran's 
cardiac condition and his resulting complications would have 
been anticipated.  Therefore, the Board finds that the 
preponderance is against a finding that the veteran's cause 
of death was proximately caused by carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of VA fault, or was the result of an event that was not 
reasonably foreseeable.

The Board has also considered statements provided by the 
appellant.  However, there is no showing that the appellant 
is qualified to provide an opinion concerning the cause of 
the veteran's death.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu, supra.
     
The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the appellant's claim for DIC under 38 
U.S.C.A. § 1151 for the cause of the veteran's death as a 
result of VA treatment.  As such, that doctrine is not 
applicable in the instant appeal and her claim must be 
denied.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert, 
supra.

ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1151 
for the cause of the veteran's death as a result of VA 
treatment is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals





 


 Department of Veterans Affairs


